NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO GALINDO SANTIAGO,                     No.    16-70997

                Petitioner,                     Agency No. A205-318-377

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Francisco Galindo Santiago, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, and we review de novo claims of due

process violations in immigration proceedings. Padilla-Martinez v. Holder, 770

F.3d 825, 830 (9th Cir. 2014). We deny the petition for review.

      In his opening brief, Galindo Santiago does not raise, and therefore waives,

any challenge to the agency’s determination that his past harm did not rise to the

level of persecution. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th

Cir. 2013) (issues not specifically raised and argued in a party’s opening brief are

waived). He also does not contest the BIA’s conclusion that he waived any

challenge to the IJ’s determination that he failed to establish a well-founded fear of

future persecution. See id. Galindo Santiago’s asylum and withholding of removal

claims thus fail.

      In light of this disposition, we need not reach Galindo Santiago’s remaining

contentions regarding his asylum and withholding of removal claims. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of CAT relief because

Galindo Santiago failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).


                                          2                                    16-70997
      The BIA did not err in concluding the IJ did not violate Galindo Santiago’s

right to due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(prejudice required to prevail on a due process claim).

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   16-70997